           Case 2:20-cv-00152-KJM-AC Document 17 Filed 08/31/21 Page 1 of 2



 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 W. DEAN CARTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2781
   Facsimile: (916) 554-2900
 5 Dean.Carter@usdoj.gov

 6 Attorneys for the United States

 7                           IN THE UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10   SAMUEL GALDAMEZ,                             CASE NO.: 2:20-cv-00152-KJM-AC
11                              Plaintiff,        STIPULATION AND ORDER TO
                                                  SCHEDULE SETTLEMENT
12   v.                                           CONFERENCE BEFORE MAGISTRATE
                                                  JUDGE ALLISON CLAIRE
13   UNITED STATES OF AMERICA,
14                              Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              1
     STIPULATION AND ORDER TO SET
     SETTLEMENT CONFERENCE
            Case 2:20-cv-00152-KJM-AC Document 17 Filed 08/31/21 Page 2 of 2



 1         By and between the parties and subject to the Court’s approval:

 2         Plaintiff Samuel Galdamez and Defendant the United States, through counsel, hereby

 3 stipulate and agree to setting a settlement conference before Magistrate Judge Allison Claire. Judge

 4 Claire’s chambers have confirmed her availability for a settlement conference on November 30,

 5 2021.

 6

 7 Dated: August 24, 2021                                 PHILLIP A. TALBERT
                                                          Acting United States Attorney
 8
                                                By:       /s/ W. Dean Carter
 9                                                        W. DEAN CARTER
                                                          Assistant United States Attorney
10                                                        Attorneys for Defendant
                                                          United States of America
11

12 Dated: August 24, 2021                                 STAWICKI ANDERSON & SINCLAIR
13                                              By:       /s/ Nicholas Anderson
14                                                        NICHOLAS ANDERSON
                                                          Attorneys for Plaintiff
15                                                        Samuel Galdamez

16

17         IT IS SO ORDERED.
18 DATED: August 30, 2021.

19

20

21

22

23

24

25

26

27

28
                                                      2
     STIPULATION AND ORDER TO SET
     SETTLEMENT CONFERENCE
